IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                       No. 84570
RESIGNATION OF GREGORY L.
JENSEN, BAR NO. 1421.
                                                           FILE
                                                           APR 1 9 202
                                                                  BR
                                                                 ;•
                                                      BY
                                                              DEPUTY



          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
Gregory L. Jensen for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Jensen; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Jensen acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Jensen has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).




                                                             t2-12.11.1
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Gregory L. Jensen's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.




                 cc:   Bar Counsel, State Bar of Nevada
                       Gregory L. Jensen
                       Executive Director, State Bar of Nevada
                       Admissions Office, United States Supreme Court




SUPREME COURT
      OF
   NEVADA
                                                      2
(0) 1947A 401.